DETAILED ACTION
This is the first Office action on the merits based on the 16/954,991 application filed on 06/17/2020 and applicant’s preliminary amendments filed 06/17/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 06/17/2020, claims 3-7 and 10-12 were amended.  Claims 1-15, as filed on 06/17/2020, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2020 and 10/04/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.84(b)(1).  If the invention can be drawn or illustrated then a drawing is required in lieu of reproductions of black and white photographs.  All details in the reproductions of the black and white photographs are not clear.  Therefore, black and white line drawings are required in place of the reproductions of the black and white photographs in Figures 1 and 4-12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 2, “said door” uses the form and legal phraseology often used in patent claims (i.e. “said”), see below.  Applicant is suggested to amend “said door” to --- a door ---.
In lines 5-7, “Notwithstanding large kinetic energy imbued upon components during or after exercise as described herein, damage may be minimized by supplemental cushioning.” should be --- Supplemental cushioning may be utilized to minimize damage from large kinetic energy imbued upon components of the methods and systems during or after exercise. ---.  The Office notes that the use of phrases which can be implied (i.e. “as described herein”) should be avoided, see below.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-4, 6-8, 11, 12, 14, and 15 are objected to because of the following informalities:
In claim 1, line 17, “said several loops” should be --- said series of several loops  ---.
In claim 1, line 18, “include” should be --- includes ---.
In claim 1, line 21, “said one or more teeth” should be --- said ten or more teeth   ---.
In claim 2, lines 4-5, “while a single strap engages of said one or more substantially inelastic straps engages” should be --- while a single strap of said one or more substantially inelastic straps engages ---.
In claim 2, line 12, “centimeters and wherein” should be --- centimeters, and wherein ---.
In claim 3, line 1, “comprising” should be --- further comprising ---.
In claim 3, lines 7-8, “wherein said mobile device is within a field of view of a user” should be --- wherein said mobile device is configured to be within a field of view of a user ---.
In claim 4, line 2, “comprising” should be --- further comprising ---.
In claim 6, line 2, “comprising” should be --- further comprising ---.
In claim 6, line 4, “the order of 1 kilonewton” should be --- an order of 1 kilonewton ---.
In claim 7, line 2, “comprising” should be --- further comprising ---.
In claim 8, line 13, “said several loops” should be --- said series of several loops  ---.
In claim 8, line 14, “include” should be --- includes ---.
In claim 11, line 4, “wherein at least one of said levers is configured to advance” should be --- wherein at least one of said one or more levers is configured to respectively advance ---.
In claim 12, line 6, “said teeth” should be --- said ten or more teeth   ---.
In claim 14, line 3, “all fit into a bag” should be --- are all configured to fit into a bag ---.
In claim 15, lines 1-2, “a single strap engages of said one or more substantially inelastic straps engages” should be --- a single strap of said one or more substantially inelastic straps engages ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein at least one of said levers is configured to advance at least one of said one or more gears” in lines 22-23.  There is insufficient antecedent basis for “said one or more gears” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein at least one of said one or more levers is configured to respectively advance said gear ---.
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 2, which depends from claim 1, the limitations “via an inelastic extension attached onto said first loop” and “via an elastic extension attached onto a second loop of said several loops” are respectively recited in lines 2-3 and 8.  The limitations render the claim indefinite because it is unclear whether or not the inelastic and elastic extensions are included in the “one or more extensions” recited in claim 1, lines 26-27.  Applicant is suggested to amend claim 2, lines 1-8, as follows:
--- The method of Claim 1, wherein the one or more extensions comprises an inelastic extension and an elastic extension, the method further comprising:
performing a first subset of said one or more athletic exercises via the inelastic extension attached onto said first loop with said one or more substantially inelastic straps wider than 3 centimeters engaging said door while said door remains closed and while a single strap 
while said door still remains closed performing a second subset of said one or more athletic exercises via the elastic extension attached onto a second loop of said several loops ---.
Claim 3 recites the limitation “said first exercise” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- said first series of exercises ---.
Claim 4 recites the limitation “said first exercise” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- said first series of exercises ---.
Regarding claim 5, which depends from claim 1, the limitations “wherein said one or more cushions between said force-multiplying tightening mechanism and said door includes a first cushion; wherein said first tightening mechanism is affixed to a first cushion thick enough to prevent said first tightening mechanism from damaging said door even when a lateral displacement force of more than 50 newtons exerted via one or more extensions is suddenly released by a user; and wherein such a massive first tightening mechanism would otherwise damage said door when suddenly released” are recited in lines 3-9.  There is insufficient antecedent basis for “said first tightening mechanism” and “such a massive first tightening mechanism” in this limitation in the claim.  In addition, the limitations render the claim indefinite because it is unclear whether or not: “a first cushion thick enough” is different from “a first cushion” (claim 5, lines 4-5);  and “one or more extensions” is different from “one or more extensions” recited in claim 1, lines 26-27.  Applicant is suggested to amend the limitations to --- wherein said one or more cushions between said force-multiplying tightening mechanism and said door includes a first cushion; wherein said force-multiplying tightening mechanism is affixed to said first cushion and said first cushion is thick enough to prevent said force-multiplying tightening mechanism from damaging said door even when a lateral displacement force of more than 50 newtons configured to be exerted via said one or more extensions is suddenly released by a user; and wherein said sudden release would otherwise damage said door ---.
Regarding claim 13, the limitation “one or more extensions attached onto a first loop so as to complete an assembly of said system” is recited in lines 12-13.  The limitation renders the claim indefinite because it is unclear how “a first loop” is interrelated with the one or more substantially inelastic straps.  Applicant is suggested to amend claim 13, lines 11-16, as follows:
--- therebetween; 
meter along said one or more substantially inelastic straps, and wherein said series of  several loops at said various vertical positions includes a first loop[[.]]; and
one or more extensions attached onto said first loop so as to complete an assembly of said system. ---.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 13, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 14, which depends from claim 13, the limitations “with said bag and contents thereof weighing less than 20 newtons; wherein said one or more substantially inelastic straps wider than 3 centimeters weigh more than 40% of a weight of said total bag and contents; wherein said primary member weighs more than 80% of said weight of said total bag and contents” are recited in lines 3-7.  The limitations render the claim indefinite because applicant has claimed that the bag and its contents—the one or more substantially inelastic straps, the one or more extensions, and the force-multiplying tightening mechanism (refer to claim 14, lines 1-4)—weigh less than 20 newtons which comprises more than 120% of the 20 newtons (i.e. more than 40% of the 20 newtons attributed to the one or more substantially inelastic straps + more than 80% of the 20 newtons attributed to the primary member).  In addition, applicant has claimed in claim 13, lines 4-5, that the one or more substantially inelastic straps comprise the primary member.  However, in claim 14, applicant claims that the primary member accounts for more than 80% of the 20 newtons while the one or more substantially inelastic straps (which comprise the primary member) simultaneously account for more than 40% of the 20 newtons.
The Office notes herein that with regard to claim 14, lines 3-7, these claimed limitations are contradictory and incompatible with one another, see above, and the indefiniteness of the claim renders the scope of the claim unascertainable with a high degree of uncertainty.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Westdeutscher Drahtseil-Verkauf Dolezych GmbH & Co. (DE 20 2012 101 216 U1), hereinafter “Westdeutscher,” in view of Rotella (US 6,322,483), and further in view of Kingery (US 2016/0207440).
Regarding claim 1, Pereira discloses a method for using a system to engage a door and thereby to facilitate one or more athletic exercises (the bicycle secured to a door for fitness and exercise; Title; Abstract; Figures 1 and 2), said method comprising:
positioning one or more substantially inelastic straps wider than 3 centimeters in contact with a top of and with a bottom of said door (the nylon belt 1 (inelastic strap) 5 cm wide in contact with a top of and with a bottom of a door; Figures 1 and 2; page 1, lines 18-19), wherein said one or more substantially inelastic straps wider than 3 centimeters comprise a primary member (the folded plate 4 (primary member); Figures 1 and 2);
engaging said one or more substantially inelastic straps with a force-multiplying tightening mechanism (the iron lever 8 (force-multiplying tightening mechanism) stretches the nylon belt 1 (inelastic strap) and secures the structure to the door with great pressure; Figures 1 and 2; Claim 1) with one or more cushions between said force-multiplying tightening mechanism and said door (the rubber tips (one or more cushions) on the support tubes 3, 17 in between the iron lever 8 (force-multiplying tightening mechanism) and the door; Figures 1 and 2; Claim 1), wherein said one or more cushions between said force-multiplying tightening mechanism and said door prevent said force-multiplying tightening mechanism from damaging said door (the rubber tips (one or more cushions) on the support tubes 3, 17 in between the iron lever 8 (force-multiplying tightening mechanism) and the door are capable of preventing the support tubes 3, 17 and the iron lever 8 from damaging the door by creating space; Figures 1 and 2; Claim 1) and wherein said one or more cushions have a median thickness greater than 1 millimeter (the support tube 3, is capable of being equal in size to the support tube 17 (Figures 1 and 2), and the support tube 3 has a diameter of 1.25 inch (thickness of 3.175 cm) (page 1, lines 19-21), meaning that the rubber tips (one or more cushions) would also have a thickness of 3.175 cm (i.e. a median thickness greater than 1 millimeter); Claim 1; Figures 1 and 2; page 1, lines 19-21);
actuating said force-multiplying tightening mechanism so as to exert longitudinal leverage upon said primary member and around said top of and said bottom of said door (the iron lever 8 (force-multiplying tightening mechanism) stretches the nylon belt 1 (inelastic strap) and secures the folded plate 4 (primary member) to the door with great pressure; Figures 1 and 2; Claim 1), wherein said one or more substantially inelastic straps includes a loop at a vertical position and wherein said loop at the vertical position includes a first loop (see Figures 1 and 2 wherein a first loop is formed around the receiver 5 by the nylon belt 1 (inelastic strap) at a vertical position; page 1, lines 22-25; Figures 1 and 2), wherein said force-multiplying tightening mechanism comprises one or more levers (the iron lever 8; Figures 1 and 2); and
attaching one or more extensions onto said first loop so as to complete an assembly of said system (via the first loop formed around the receiver 5 by the nylon belt 1 (inelastic strap) at the vertical position (page 1, lines 22-25; Figures 1 and 2), the receiver 5 (one or more extensions) connects to the nylon belt 1 (inelastic strap) and to the folded plate 4 (primary member) to complete the bicycle assembly; Figures 1 and 2).
However, Pereira fails to disclose: the one or more substantially inelastic straps having a thickness of about 1 millimeter.
Westdeutscher teaches an analogous substantially inelastic strap having a thickness of about 1 millimeter (the straps 1, 2 are woven from plastic and have a thickness of approximately 1 millimeter; Figure 1; Claims 1 and 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the thickness of the one or more substantially inelastic straps of Pereira’s invention to be about 1 millimeter, as taught by Westdeutscher, in order to enable a very small thickness for aiding in storage and winding for the purpose of facilitating transporting the system.
Pereira in view of Westdeutscher teaches the invention as substantially claimed, see above, but fails to teach: wherein said one or more substantially inelastic straps includes a series of several loops at various vertical positions spanning a vertical range greater than one meter along said one or more substantially inelastic straps.
Rotella teaches an analogous substantially inelastic strap (the adjustable strap 12 “may be made of a heavy-duty low stretch flat nylon webbing”; column 3, lines 49-51; Figure 5) that includes a series of several loops at various vertical positions (the series of loops 24 at various vertical positions five inches apart; column 4, lines 21-26; Figure 5) spanning a vertical range greater than one meter along the substantially inelastic strap (Since there are 13 of the loops 24 illustrated in Figure 5, each being five inches apart (column 4, lines 21-26), the series of loops 24 spans a vertical range of 65 inches (1.651 meters), which is a vertical range greater than one meter along the substantially inelastic strap (the adjustable strap 12 which “may be made of a heavy-duty low stretch flat nylon webbing”; column 3, lines 49-51; Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the one or more substantially inelastic straps of Pereira’s invention modified in view of Westdeutscher to include a series of loops, as taught by Rotella, in order to enable the attachment of exercise bands at various heights for performing additional and different exercises (Rotella: Figures 5 and 8).
Pereira in view of Westdeutscher, and further in view of Rotella, teaches the invention as substantially claimed, see above, but fails to teach: wherein said force-multiplying tightening mechanism comprises one or more levers configured to engage a ratchet having a pawl configured to engage a rotary succession of ten or more teeth of a gear; wherein said pawl is configured to engage said one or more teeth in succession when said force-multiplying tightening mechanism is being tightened; wherein at least one of said levers is configured to advance at least one of said one or more gears so as to tighten at least one of said one or more substantially inelastic straps and thereby to create a static tension greater than 10 newtons.
Kingery teaches an analogous force-multiplying tightening mechanism (Figures 1 and 2) comprising one or more levers configured to engage a ratchet having a pawl configured to engage a rotary succession of ten or more teeth of a gear (see Figures 1 and 2 wherein the handle 46 (lever) is engaged with the ratchet 10 having the pawl 64 configured to engage with the toothed wheel 44 (rotary succession) having 13 teeth of a gear); wherein said pawl is configured to engage said one or more teeth in succession when said force-multiplying tightening mechanism is being tightened, wherein at least one of said levers is configured to advance at least one of said one or more gears so as to tighten at least one of a strap and thereby to create a static tension greater than 10 newtons (see Figure 2 wherein the pawl 64 is engaged with the teeth of the toothed wheel in succession, wherein the lever 56 of the handle 46 advances the gears, shown by the arrow, so as to be able to tighten strap 40 to a load in excess of 40,000 pounds (177,928.86 newtons), which therefore creates a static tension greater than 10 newtons; paragraphs 0008 and 0036-0037; Figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the force-multiplying tightening mechanism of Pereira’s invention modified in view of Westdeutscher, and further in view of Rotella, to include a ratchet and pawl, as taught by Kingery, in order to speed up assembly time of the exercise system by having a lever being able to be actuated without resetting the one or more substantially inelastic straps for tightening and being able to apply heavy loads on the one or more substantially inelastic straps for a tighter fit.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Westdeutscher (DE 20 2012 101 216 U1), in view of Rotella (US 6,322,483), in view of Kingery (US 2016/0207440), and further in view of Burkinshaw (US 2017/0296861).
Regarding claim 2, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, and further teaches performing a first subset of said one or more athletic exercises via an inelastic extension attached onto said first loop with said one or more substantially inelastic straps wider than 3 centimeters engaging said door while said door remains closed (Pereira: see Figures 1 and 2 wherein performing a bicycle exercise (first subset of athletic exercises) via the receiver 5 (extension) attached onto the first loop of the nylon belt 1 (inelastic strap) of 5 cm engages the door while the door is closed; page 1, lines 18-26; Figures 1 and 2) and while a single strap engages of said one or more substantially inelastic straps engages both said top of and said bottom of said door (Pereira: the nylon belt 1 (inelastic strap) engages both the top and the bottom of the door; Figures 1 and 2) wherein the single strap is the one or more substantially inelastic straps wider than 3 centimeters (Pereira: the single nylon belt 1 (inelastic strap) 5 cm wide in contact with the top of and with the bottom of the door; Figures 1 and 2; page 1, lines 18-26); and
while said door still remains closed performing a second subset of said one or more athletic exercises via an elastic extension attached onto a second loop of said several loops with said one or more substantially inelastic straps wider than 3 centimeters still engaging said door and while said single strap still engages both said top of and said bottom of said door (Rotella: see Figure 8 wherein the door is closed and a second exercise is being performed (second subset)—a first exercise is shown in Rotella’s Figure 5 and Pereira’s Figures 1 and 2—via an elastic band 14 (elastic extension) attached to a loop 24 (second loop) while an adjustable strap 12 made of low stretch nylon still engages the top and bottom of the door; column 3, lines 49-50; Figures 5 and 8), wherein said single strap is said one or more substantially inelastic straps wider than 3 centimeters (Pereira: the single nylon belt 1 (inelastic strap) 5 cm wide in contact with the top of and with the bottom of the door; Figures 1 and 2; page 1, lines 18-26).
However, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, fails to teach: wherein said first and second subsets of said one or more athletic exercises each cause dynamic tension within an order of magnitude of 1 kilonewton upon said primary member and around said top of and said bottom of said door.
Burkinshaw teaches an analogous method and system (paragraphs 0235-0236) wherein one or more athletic exercises each cause dynamic tension within an order of magnitude of 1 kilonewton (exercises performed using the belt/strap-like exercise apparatus 300, 400, 500, 600 can cause an elastic tension within an order of magnitude of 200-400 lbs (0.89 kilonewtons - 1.78 kilonewtons) upon a primary member (the at least one releasably attachable elastic band 900); paragraphs 0235-0236).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the one or more athletic exercises of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, and further in view of Kingery, to include an exercise with a dynamic tension within an order of magnitude of 1 kilonewton upon the primary member, as taught by Burkinshaw, and around the top of and the bottom of the door for the purpose of getting a better workout and strength training a user's muscles.
Regarding claim 6, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, and further teaches performing a first series of closed-chain exercises as a component of said one or more athletic exercises (Rotella: Figure 1) so as to cause dynamic tension (Rotella: Figure 1).
However, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, fails to teach: the dynamic tension is on the order of 1 kilonewton upon said primary member and around said top of and said bottom of said door.
Burkinshaw teaches an analogous method and system (paragraphs 0235-0236) wherein one or more athletic exercises cause dynamic tension on an order of 1 kilonewton (exercises performed using the belt/strap-like exercise apparatus 300, 400, 500, 600 can cause an elastic tension within an order of magnitude of 200-400 lbs (0.89 kilonewtons - 1.78 kilonewtons) upon a primary member (the at least one releasably attachable elastic band 900); paragraphs 0235-0236).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the one or more athletic exercises of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, and further in view of Kingery, such that the dynamic tension is on an order of 1 kilonewton upon the primary member, as taught by Burkinshaw, and around the top of and the bottom of the door for the purpose of getting a better workout and strength training a user's muscles.
Regarding claim 7, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, and further teaches performing a series of closed-chain exercises (Rotella: Figure 1) as a component of said one or more athletic exercises and performing a series of open-chain exercises (Rotella: Figure 8) as a component of said one or more athletic exercises so as to cause dynamic tension (Rotella: Figures 1 and 8).
However, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, fails to teach: the dynamic tension is within an order of magnitude of 1 kilonewton upon said primary member and around said top of and said bottom of said door.
Burkinshaw teaches an analogous method and system (paragraphs 0235-0236) wherein one or more athletic exercises cause dynamic tension within an order of magnitude of 1 kilonewton (exercises performed using the belt/strap-like exercise apparatus 300, 400, 500, 600 can cause an elastic tension within an order of magnitude of 200-400 lbs (0.89 kilonewtons - 1.78 kilonewtons) upon a primary member (the at least one releasably attachable elastic band 900); paragraphs 0235-0236).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the one or more athletic exercises of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, and further in view of Kingery, such that the dynamic tension is within an order of magnitude of 1 kilonewton upon the primary member, as taught by Burkinshaw, and around the top of and the bottom of the door for the purpose of getting a better workout and strength training a user's muscles.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Westdeutscher (DE 20 2012 101 216 U1), in view of Rotella (US 6,322,483), in view of Kingery (US 2016/0207440), in view of Jones (US 2017/0087435), and further in view of Murray (US 2017/0304695).
Regarding claim 3, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, but fails to teach: synchronizing a performance of a first series of exercises of said one or more athletic exercises with visual guidance pertaining specifically to said first exercise via a mobile device while said mobile device is mechanically supported by a mounting, wherein said mounting is configured to be at least partly supported by said force-multiplying tightening mechanism and wherein said mobile device is within a field of view of a user performing said first series of exercises.
Jones teaches and analogous method for using a system to engage a door (Figure 1) comprising synchronizing a performance of a first series of exercises with visual guidance pertaining specifically to said first exercise via a mobile device while the mobile device is mechanically supported by a mounting (see Figure 1 where a processing device 22 such as a smart phone (mobile device), supported by the mounting bracket 20, synchronizes a boxing exercise (performance of a first series of exercises) with interactive training and routines (visual guidance); paragraph 0027; Figure 1), wherein the mounting is configured to be at least partly supported by a force-multiplying tightening mechanism and wherein the mobile device is within a field of view of a user performing the first series of exercises (the mounting bracket 20 is supported by the upper fixture 17 of the support 12 (tightening mechanism), which creates tension in the tether 10 (force-multiplying), and which helps hold the upper fixture 17 to the door by tethering it to the lower fixture 19, wherein the processing device 22 is within a field of view of the user performing the boxing exercise; paragraphs 0026-0027; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, and further in view of Kingery, to include a mobile device and mount, as taught by Jones, in order to provide interactive training and routines for the purpose of allowing a user to measure performance metrics or to view workout history (Jones: paragraphs 0026-0027).
Pereira in view of Westdeutscher, in view of Rotella, in view of Kingery, and further in view of Jones, teaches the invention as substantially claimed, see above, but fails to teach: wherein said mounting includes a casing.
Murray teaches an analogous mounting (the stanchion 16 together with the gripping unit 42; Figures 1-3) for a mobile device (the electronic device 44; Figure 2; paragraph 0021) wherein the mounting includes a casing (the gripping unit 42; Figures 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mounting of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, in view of Kingery, and further in view of Jones, such that it includes a casing, as taught by Murray, in order to ensure retention of the mobile device (Murray: paragraphs 0021-0023; Figures 1-3).
Pereira in view of Westdeutscher, in view of Rotella, in view of Kingery, in view of Jones, and further in view of Murray, teaches the invention as substantially claimed, see above, and further teaches wherein the mounting is mechanically supported by said one or more substantially inelastic straps (the mounting bracket 20 (Jones: Figure 1) taught by Jones is analogously capable of being mechanically supported by the nylon belt 1 (Pereira: Figures 1 and 2) disclosed by Pereira).
Regarding claim 4, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, but fails to teach: synchronizing a performance of a first series of exercises of said one or more athletic exercises with auditory guidance pertaining specifically to said first exercise via a mobile device while said mobile device is mechanically supported by a mounting.
Jones teaches and analogous method for using a system to engage a door (Figure 1) comprising synchronizing a performance of a first series of exercises with auditory guidance pertaining specifically to said first exercise via a mobile device while the mobile device is mechanically supported by a mounting (see Figure 1 where a processing device 22 such as a smart phone (mobile device), supported by the mounting bracket 20, synchronizes a boxing exercise (performance of a first series of exercises) with interactive training and routines (auditory guidance, wherein the smart phone (mobile device) is capable of providing both auditory and visual guidance); paragraph 0027; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, and further in view of Kingery, to include a mobile device and mount, as taught by Jones, in order to provide interactive training and routines for the purpose of allowing a user to measure performance metrics or to view workout history (Jones: paragraphs 0026-0027).
Pereira in view of Westdeutscher, in view of Rotella, in view of Kingery, and further in view of Jones, teaches the invention as substantially claimed, see above, but fails to teach: said mobile device is mechanically supported by a plurality of grippers of the mounting, wherein said mounting is a casing.
Murray teaches an analogous mounting (the gripping unit 42; Figures 1-3) for a mobile device (the electronic device 44; Figure 2; paragraph 0021) wherein the mobile device is mechanically supported by a plurality of grippers of the mounting (the first channel 52 together with the central channel 46, the second channel 54, and the strap 56; Figures 1-3; paragraphs 0021-0023), wherein the mounting is a casing (the gripping unit 42; Figures 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mounting of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, in view of Kingery, and further in view of Jones, such that it is a casing that includes a plurality of grippers to mechanically support the mobile device, as taught by Murray, in order to ensure retention of the mobile device (Murray: paragraphs 0021-0023; Figures 1-3).
Pereira in view of Westdeutscher, in view of Rotella, in view of Kingery, in view of Jones, and further in view of Murray, teaches the invention as substantially claimed, see above, and further teaches wherein the mounting is mechanically supported by said one or more substantially inelastic straps (the mounting bracket 20 (Jones: Figure 1) taught by Jones is analogously capable of being mechanically supported by the nylon belt 1 (Pereira: Figures 1 and 2) disclosed by Pereira), and wherein said mounting is the casing (Murray: the gripping unit 42; Figures 1-3) configured to cover said force-multiplying tightening mechanism (Murray’s mounting/casing is capable of covering the force-multiplying tightening mechanism of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, in view of Kingery, in view of Jones, and further in view of Murray, in an orientation).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Westdeutscher (DE 20 2012 101 216 U1), in view of Rotella (US 6,322,483), in view of Kingery (US 2016/0207440), and further in view of The Home Depot, dated 05/16/2015 (https://www.homedepot.com/p/Cargo-Boss-16-ft-x-2-in-3-300-lbs-Ratchet-Tie-Down-137690/204636844).
Regarding claim 5, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, and as can best be understood (refer to the 35 U.S.C. § 112(b) rejections of claim 5, see above), further teaches wherein said force-multiplying tightening mechanism is factory-built as a single contiguous force-multiplying assembly (Kingery: Figures 1 and 2); wherein said one or more cushions between said force-multiplying tightening mechanism and said door includes a first cushion (Pereira: one of the rubber tips (one or more cushions) on the support tubes 3, 17 in between the iron lever 8 (force-multiplying tightening mechanism) and the door capable of preventing the support tubes 3, 17 and the iron lever 8 from damaging the door by creating space; Figures 1 and 2; Claim 1); wherein said first tightening mechanism is affixed to a first cushion thick enough to prevent said first tightening mechanism from damaging said door even when a lateral displacement force of more than 50 newtons exerted via one or more extensions is suddenly released by a user, and wherein such a massive first tightening mechanism would otherwise damage said door when suddenly released (Applicant discloses in the specification, as originally filed, paragraph 37, that a cushion comprising a viscoelastic layer having a median thickness of about 1 millimeter provides for this claimed functionality and intended use.  Pereira discloses (Claim 1; Figures 1 and 2; page 1, lines 19-21; refer to the 35 U.S.C. § 103 rejection of claim 1, see above) that the cushions are rubber tips having a thickness of 3.175 cm (i.e. a median thickness greater than 1 millimeter).  Therefore, Pereira discloses and/or teaches the claimed functionality and intended use.).
However, Pereira in view of Westdeutscher, in view of Rotella, and further in view of Kingery, fails to teach: wherein said force-multiplying tightening mechanism having a total mass exceeding 300 grams.
The Home Depot teaches an analogous force-multiplying tightening mechanism (Cargo Boss 16 ft. x 2 in. 3,300 lbs. Ratchet Tie-Down, Model # 137690, Internet # 204636844) having a total mass exceeding 300 grams (Product Weight 3.65 lbs. (1,655.612 grams)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the force-multiplying tightening mechanism of Pereira’s invention modified in view of Westdeutscher, in view of Rotella, and further in view of Kingery, such that it has a total mass exceeding 300 grams, as taught by The Home Depot, in order to ensure durability of the force-multiplying tightening mechanism throughout the functional life of the exercise system.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Rotella (US 6,322,483).
Regarding claim 8, Pereira discloses a method for using a system to engage a door and thereby to facilitate one or more athletic exercises (the bicycle secured to a door for fitness and exercise; Title; Abstract; Figures 1 and 2), said method comprising:
positioning one or more substantially inelastic straps wider than 3 centimeters in contact with a top of and with a bottom of said door (the nylon belt 1 (inelastic strap) 5 cm wide in contact with a top of and with a bottom of a door; Figures 1 and 2; page 1, lines 18-19), wherein said one or more substantially inelastic straps wider than 3 centimeters comprise a primary member (the folded plate 4 (primary member); Figures 1 and 2);
engaging said one or more substantially inelastic straps with a force-multiplying tightening mechanism (the iron lever 8 (force-multiplying tightening mechanism) stretches the nylon belt 1 (inelastic strap) and secures the structure to the door with great pressure; Figures 1 and 2; Claim 1) with one or more cushions between said force-multiplying tightening mechanism and said door (the rubber tips (one or more cushions) on the support tubes 3, 17 in between the iron lever 8 (force-multiplying tightening mechanism) and the door; Figures 1 and 2; Claim 1);
actuating said force-multiplying tightening mechanism so as to exert longitudinal leverage upon said primary member and around said top of and said bottom of said door (the iron lever 8 (force-multiplying tightening mechanism) stretches the nylon belt 1 (inelastic strap) and secures the folded plate 4 (primary member) to the door with great pressure; Figures 1 and 2; Claim 1), wherein said one or more substantially inelastic straps includes a loop at a vertical position and wherein said loop at the vertical position includes a first loop (see Figures 1 and 2 wherein a first loop is formed around the receiver 5 by the nylon belt 1 (inelastic strap) at a vertical position; page 1, lines 22-25; Figures 1 and 2); and
attaching one or more extensions onto said first loop so as to complete an assembly of said system (via the first loop formed around the receiver 5 by the nylon belt 1 (inelastic strap) at the vertical position (page 1, lines 22-25; Figures 1 and 2), the receiver 5 (one or more extensions) connects to the nylon belt 1 (inelastic strap) and to the folded plate 4 (primary member) to complete the bicycle assembly; Figures 1 and 2).
Pereira discloses the invention as substantially claimed, see above, but fails to disclose: wherein said one or more substantially inelastic straps includes a series of several loops at various vertical positions spanning a vertical range greater than one meter along said one or more substantially inelastic straps.
Rotella teaches an analogous substantially inelastic strap (the adjustable strap 12 “may be made of a heavy-duty low stretch flat nylon webbing”; column 3, lines 49-51; Figure 5) that includes a series of several loops at various vertical positions (the series of loops 24 at various vertical positions five inches apart; column 4, lines 21-26; Figure 5) spanning a vertical range greater than one meter along the substantially inelastic strap (Since there are 13 of the loops 24 illustrated in Figure 5, each being five inches apart (column 4, lines 21-26), the series of loops 24 spans a vertical range of 65 inches (1.651 meters), which is a vertical range greater than one meter along the substantially inelastic strap (the adjustable strap 12 which “may be made of a heavy-duty low stretch flat nylon webbing”; column 3, lines 49-51; Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the one or more substantially inelastic straps of Pereira’s invention to include a series of loops, as taught by Rotella, in order to enable the attachment of exercise bands at various heights for performing additional and different exercises (Rotella: Figures 5 and 8).
Regarding claim 10, Pereira further discloses wherein said one or more cushions between said force-multiplying tightening mechanism and said door prevent said force-multiplying tightening mechanism from damaging said door (the rubber tips (one or more cushions) on the support tubes 3, 17 in between the iron lever 8 (force-multiplying tightening mechanism) and the door are capable of preventing the support tubes 3, 17 and the iron lever 8 from damaging the door by creating space; Figures 1 and 2; Claim 1) and wherein said one or more cushions are made of padding (the rubber tips on the support tubes 3, 17; Figures 1 and 2; Claim 1) having a median thickness greater than 1 millimeter (the support tube 3, is capable of being equal in size to the support tube 17 (Figures 1 and 2), and the support tube 3 has a diameter of 1.25 inch (thickness of 3.175 cm) (page 1, lines 19-21), meaning that the rubber tips (one or more cushions) would also have a thickness of 3.175 cm (i.e. a median thickness greater than 1 millimeter); Claim 1; Figures 1 and 2; page 1, lines 19-21).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Rotella (US 6,322,483), and further in view of Westdeutscher (DE 20 2012 101 216 U1).
Regarding claim 9, Pereira in view of Rotella teaches the invention as substantially claimed, see above, but fails to teach: wherein at least one of said one or more substantially inelastic straps wider than 3 centimeters has a thickness of about 1 millimeter.
Westdeutscher teaches an analogous substantially inelastic strap having a thickness of about 1 millimeter (the straps 1, 2 are woven from plastic and have a thickness of approximately 1 millimeter; Figure 1; Claims 1 and 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the thickness of the one or more substantially inelastic straps of Pereira’s invention modified in view of Rotella to be about 1 millimeter, as taught by Westdeutscher, in order to enable a very small thickness for aiding in storage and winding for the purpose of facilitating transporting the system.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Rotella (US 6,322,483), and further in view of Kingery (US 2016/0207440).
Regarding claim 11, Pereira in view of Rotella teaches the invention as substantially claimed, see above, and further teaches wherein said force-multiplying tightening mechanism comprises one or more levers (Pereira: the iron lever 8; Figures 1 and 2).
However, Pereira in view of Rotella fails to teach: wherein said force-multiplying tightening mechanism comprises one or more levers, one or more teeth of one or more gears, and one or more pawls configured to engage at least one of said one or more teeth; and wherein at least one of said levers is configured to advance at least one of said one or more gears so as to tighten at least one of said one or more substantially inelastic straps and thereby to create a static tension greater than 10 newtons.
Kingery teaches an analogous force-multiplying tightening mechanism (Figures 1 and 2) comprising one or more levers (the handle 46; Figures 1 and 2), one or more teeth of one or more gears (the toothed wheel 44 having 13 teeth of a gear; Figures 1 and 2), and one or more pawls configured to engage at least one of said one or more teeth (the pawl 64 configured to engage the 13 teeth of the toothed wheel 44; Figures 1 and 2); and wherein at least one of said levers is configured to advance at least one of said one or more gears so as to tighten at least one of said one or more substantially inelastic straps and thereby to create a static tension greater than 10 newtons (see Figure 2 wherein the pawl 64 is engaged with the teeth of the toothed wheel in succession, wherein the lever 56 of the handle 46 advances the gears, shown by the arrow, so as to be able to tighten strap 40 to a load in excess of 40,000 pounds (177,928.86 newtons), which therefore creates a static tension greater than 10 newtons; paragraphs 0008 and 0036-0037; Figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the force-multiplying tightening mechanism of Pereira’s invention modified in view of Rotella, to include a pawl and a toothed gear, as taught by Kingery, in order to speed up assembly time of the exercise system by having a lever being able to be actuated without resetting the one or more substantially inelastic straps for tightening and being able to apply heavy loads on the one or more substantially inelastic straps for a tighter fit.

Regarding claim 13, Pereira discloses a system configured to engage a door and thereby to facilitate one or more athletic exercises (the bicycle secured to a door for fitness and exercise; Title; Abstract; Figures 1 and 2), said system comprising:
one or more substantially inelastic straps wider than 3 centimeters positioned in contact with a top of and with a bottom of said door (the nylon belt 1 (inelastic strap) 5 cm wide in contact with a top of and with a bottom of a door; Figures 1 and 2; page 1, lines 18-19); wherein said one or more substantially inelastic straps wider than 3 centimeters comprise a primary member (the folded plate 4 (primary member); Figures 1 and 2), wherein said one or more substantially inelastic straps are engaged with a force-multiplying tightening mechanism (the iron lever 8 (force-multiplying tightening mechanism) stretches the nylon belt 1 (inelastic strap) and secures the structure to the door with great pressure; Figures 1 and 2; Claim 1) with one or more cushions between said force-multiplying tightening mechanism and said door (the rubber tips (one or more cushions) on the support tubes 3, 17 in between the iron lever 8 (force-multiplying tightening mechanism) and the door; Figures 1 and 2; Claim 1); wherein said force-multiplying tightening mechanism is actuated so as to exert longitudinal leverage upon said primary member and around said top of and said bottom of said door (the iron lever 8 (force-multiplying tightening mechanism) stretches the nylon belt 1 (inelastic strap) and secures the folded plate 4 (primary member) to the door with great pressure; Figures 1 and 2; Claim 1); and
one or more extensions attached onto a first loop so as to complete an assembly of said system (via the first loop formed around the receiver 5 by the nylon belt 1 (inelastic strap) at the vertical position (page 1, lines 22-25; Figures 1 and 2), the receiver 5 (one or more extensions) connects to the nylon belt 1 (inelastic strap) and to the folded plate 4 (primary member) to complete the bicycle assembly; Figures 1 and 2), wherein said one or more substantially inelastic straps includes a loop at a vertical position and wherein said loop at the vertical position includes the first loop (see Figures 1 and 2 wherein the first loop is formed around the receiver 5 by the nylon belt 1 (inelastic strap) at a vertical position; page 1, lines 22-25; Figures 1 and 2) 
However, Pereira fails to disclose: wherein said one or more substantially inelastic straps includes a series of several loops at various vertical positions spanning a vertical range greater than one meter along said one or more substantially inelastic straps.
Rotella teaches an analogous substantially inelastic strap (the adjustable strap 12 “may be made of a heavy-duty low stretch flat nylon webbing”; column 3, lines 49-51; Figure 5) that includes a series of several loops at various vertical positions (the series of loops 24 at various vertical positions five inches apart; column 4, lines 21-26; Figure 5) spanning a vertical range greater than one meter along the substantially inelastic strap (Since there are 13 of the loops 24 illustrated in Figure 5, each being five inches apart (column 4, lines 21-26), the series of loops 24 spans a vertical range of 65 inches (1.651 meters), which is a vertical range greater than one meter along the substantially inelastic strap (the adjustable strap 12 which “may be made of a heavy-duty low stretch flat nylon webbing”; column 3, lines 49-51; Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the one or more substantially inelastic straps of Pereira’s invention to include a series of loops, as taught by Rotella, in order to enable the attachment of exercise bands at various heights for performing additional and different exercises (Rotella: Figures 5 and 8).
Pereira in view of Rotella teaches the invention as substantially claimed, see above, but fails to teach: wherein said force-multiplying tightening mechanism is actuated so as to exert a static tension greater than 10 newtons therebetween.
Kingery teaches an analogous force-multiplying tightening mechanism (Figures 1 and 2) configured to be actuated so as to exert a static tension greater than 10 newtons (see Figure 2 wherein the pawl 64 is engaged with the teeth of the toothed wheel in succession, wherein the lever 56 of the handle 46 advances the gears, shown by the arrow, so as to be able to tighten strap 40 to a load in excess of 40,000 pounds (177,928.86 newtons), which therefore creates a static tension greater than 10 newtons; paragraphs 0008 and 0036-0037; Figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the force-multiplying tightening mechanism of Pereira’s invention modified in view of Rotella, such that it is configured to be actuated so as to exert a static tension greater than 10 newtons, as taught by Kingery, in order to enable an application of heavy loads on the one or more substantially inelastic straps for a tighter fit.
Regarding claim 15, Pereira further discloses wherein a single strap engages of said one or more substantially inelastic straps engages both said top and said bottom of said door (the nylon belt 1 (inelastic strap) in contact with the top of and with the bottom of the door; Figures 1 and 2; page 1, lines 18-19), wherein said single strap is said one or more substantially inelastic straps wider than 3 centimeters (the nylon belt 1 (inelastic strap) is 5 cm wide; Figures 1 and 2; page 1, lines 18-19), and wherein said system further comprises said door (Figures 1 and 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Rotella (US 6,322,483), in view of Kingery (US 2016/0207440), and further in view of The Home Depot, dated 05/16/2015 (https://www.homedepot.com/p/Cargo-Boss-16-ft-x-2-in-3-300-lbs-Ratchet-Tie-Down-137690/204636844).
Regarding claim 12, Pereira in view of Rotella teaches the invention as substantially claimed, see above, and further teaches wherein said force-multiplying tightening mechanism comprises one or more levers (Pereira: the iron lever 8; Figures 1 and 2).
However, Pereira in view of Rotella fails to teach: wherein said force-multiplying tightening mechanism comprises one or more levers configured to engage a ratchet having a pawl configured to engage a rotary succession of ten or more teeth of a gear; wherein said force-multiplying tightening mechanism is factory-built as a single contiguous hinged force-multiplying assembly; and wherein said teeth are sufficiently numerous so that each is configured to limit a backward rotation of said gear to an angular amount less than 45 degrees.
Kingery teaches an analogous force-multiplying tightening mechanism (Figures 1 and 2) comprising one or more levers configured to engage a ratchet having a pawl configured to engage a rotary succession of ten or more teeth of a gear (see Figures 1 and 2 wherein the handle 46 (lever) is engaged with the ratchet 10 having the pawl 64 configured to engage with the toothed wheel 44 (rotary succession) having 13 teeth of a gear); wherein said force-multiplying tightening mechanism is factory-built as a single contiguous hinged force-multiplying assembly (Figures 1 and 2); and wherein said teeth are sufficiently numerous so that each is configured to limit a backward rotation of said gear to an angular amount less than 45 degrees (The 13 teeth are arranged in rotary succession around the toothed wheel 44 wherein adjacent teeth are separated by an angular amount of approximately 28 degrees (Figures 1-3), and the pawl 64 prevents backward rotation of the toothed wheel 44 (paragraph 0037).  Therefore, the teeth are sufficiently numerous so that each is configured to limit a backward rotation of the gear to an angular amount less than 45 degrees.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the force-multiplying tightening mechanism of Pereira’s invention modified in view of Rotella, to include a ratchet and pawl, as taught by Kingery, in order to speed up assembly time of the exercise system by having a lever being able to be actuated without resetting the one or more substantially inelastic straps for tightening and being able to apply heavy loads on the one or more substantially inelastic straps for a tighter fit.
Pereira in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, but fails to teach: wherein said force-multiplying tightening mechanism having a total mass exceeding 300 grams.
The Home Depot teaches an analogous force-multiplying tightening mechanism (Cargo Boss 16 ft. x 2 in. 3,300 lbs. Ratchet Tie-Down, Model # 137690, Internet # 204636844) having a total mass exceeding 300 grams (Product Weight 3.65 lbs. (1,655.612 grams)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the force-multiplying tightening mechanism of Pereira’s invention modified in view of Rotella, and further in view of Kingery, such that it has a total mass exceeding 300 grams, as taught by The Home Depot, in order to ensure durability of the force-multiplying tightening mechanism throughout the functional life of the exercise system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (WO 99/10048) in view of Rotella (US 6,322,483), in view of Kingery (US 2016/0207440), and further in view of Carmichael (CA 2387149 A1).
Regarding claim 14, Pereira in view of Rotella, and further in view of Kingery, teaches the invention as substantially claimed, see above, but fails to teach: wherein said one or more substantially inelastic straps, said one or more extensions, and said force-multiplying tightening mechanism all fit into a bag smaller than 30 centimeters in diameter with said bag and contents thereof weighing less than 20 newtons; and wherein said system further comprises said bag.
Carmichael teaches an analogous system (Figures 1-8) all fitting into a bag smaller than 30 centimeters in diameter with said bag and contents thereof weighing less than 20 newtons and wherein said system further comprises said bag (the portable exercise device (system) fitting into a pouch (bag) of 22 cm x 16 cm and weighing less than 500 grams (4.9033 newtons); Abstract; Figures 1-8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Pereira’s invention modified in view of Rotella, and further in view of Kingery, such that it all fits into a bag smaller than 30 centimeters in diameter with the bag and contents thereof weighing less than 20 newtons, as taught by Carmichael, in order to facilitate easy storage and transport (Carmichael: Abstract).
Pereira in view of Rotella, in view of Kingery, and further in view of Carmichael, teaches the invention as substantially claimed, see above, and as can best be understood (refer to the 35 U.S.C. § 112(b) rejections of claim 14, see above), further teaches wherein said one or more substantially inelastic straps wider than 3 centimeters weigh more than 40% of a weight of said total bag and contents, and wherein said primary member weighs more than 80% of said weight of said total bag and contents (Pereira teaches wherein an inelastic strap and primary member are capable of weighing more than an extension and force-multiplying tightening mechanism (the belt 1 (inelastic strap) is made of nylon and the folded plate 4 (primary member) is made of aluminum while the iron lever 8 (force-multiplying tightening mechanism) is a small rod; Claim 1; Figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify a total weight of Pereira’s invention modified in view of Rotella, in view of Kingery, and further in view of Carmichael, such that the one or more substantially inelastic straps wider than 3 centimeters weigh more than 40% of a weight of the total bag and contents, and the primary member weighs more than 80% of the weight of the total bag and contents, as taught by Pereira, for the purpose of having the entire system be as lightweight as possible and to allow the contents to be mostly of essential parts needed to exercise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784